DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 12-13, 15-18, 23-26 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumueli et al. (WO 2012/140559) in view of Osorio (US 2014/0275840).

Shumueli et al. discloses;
1. A smart watch (e.g., via the disclosed heart monitoring device, 10) to detect a presence of an arrhythmia of a user, comprising: a processing device (e.g., element 29); a photoplethysmography (“PPG”) sensor operatively coupled to the processing device (e.g., via the disclosed oximetry sensor 13); an ECG sensor (e.g., element 14), comprising two or more ECG electrodes, the ECG sensor operatively coupled to the processing device; a display (e.g., element 17) operatively coupled to the processing device; and a memory (e.g., element 28), operatively coupled to the processing device, the memory having instructions stored thereon that, when executed by the processing device, cause the processing 


7. The smart watch of claim 1, wherein the processing device is further configured to: extract one or more features from the PPG data and the ECG data; and detect, based on the one or more features, the presence of the arrhythmia [e.g., (pp. 4, para 2-4) & (pp. 12, para 2-6)].

12. The smart watch of claim 1, wherein the processing device is further configured to generate a notification of the detected arrhythmia [e.g., via the disclosed ‘user notification features, 42-47 [pp. 13, para 1-4)].

13. The smart watch of claim 1, further comprising a biometric data sensor, wherein the processing device is further configured to: receive biometric data of the user from the biometric data sensor, wherein the biometric data comprises at least one of: a temperature, a blood pressure, or an inertial data of the user; and wherein the processing device detects the presence of the arrhythmia based on the biometric data as well as the PPG data and the ECG data [e.g., (pp. 4, para 2-4) & (pp. 12, para 2-6)].

15. The smart watch of claim 1, the processing device further configured to display an ECG rhythm strip from the ECG data [e.g., via the disclosed user interface 32, (pp 11, para 4)].



17. A method to detect a presence of an arrhythmia of a user on a smart watch, comprising:
receiving PPG data from a PPG sensor of the smartwatch;; receiving ECG data from an ECG sensor of the smartwatch; detecting by a processing device, based on the PPG data and the ECG data, the presence of an arrhythmia [e.g., (pp. 4, para 2-4), (pp. 9, para 2-4) (pp. 11, para 3), (pp. 12, para 2-6) & (Figs 6-7)].

23. The method of claim 17, further comprising generating a notification of the detected arrhythmia [e.g., via the disclosed ‘user notification features, 42-47 [pp. 13, para 1-4)].

24. The method of claim 17, wherein the ECG data from the ECG sensor in response to receiving an indication of a user action (e.g., pp. 12, para 2-6).

25. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: receive PPG data from a PPG sensor of a smartwatch; receive ECG data from an ECG sensor of the smartwatch; detect by the processing device, based on the PPG data and the ECG data, a presence of an arrhythmia [e.g., (para 4, para 2-4) (pp. 9, para 2-4) (pp. 11, para 3), (pp. 12, para 2-6) & (Figs 6-7)].

26. The non-transitory computer-readable storage medium of claim 25, wherein the processing device is further configured to: extract one or more features from the PPG data and the ECG data; and detect, based on the one or more features, the presence of the arrhythmia (e.g., pp. 12, para 2-6).


Shumueli et al. discloses the claimed invention having a smart watch and a method to detect a presence of an arrhythmias of an user on said smart watch except wherein said smart watch provides one or more recommendations to the user and receives motion sensor data from a motion sensor.  Osorio teaches that it is known in the art to utilize a method of detecting a body state of a patient, comprising making a detection of a patient’s pathological state, wherein a device may perform a responsive action such as issuing a notice, providing a response to therapy, etc. and said method utilizes a device to receive a body signal of the patient via activity sensors (e.g., elements 212), wherein said signal is further used to provide a body index determination, i.e. heart rate, heart rate rhythm, HRV, blood pressure, etc. (e.g., [0030], [0035]-[0036] & [0039]-[0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the smart watch and method as taught by Shumueli et al. with the means of performing a responsive action based on sensed physiological data and receiving activity level signals from a patient in order to determine a body index determining parameter(s) as taught by Osorio since such a modification would provide the smart watch and a method to detect a presence of an arrhythmias of an user on said smart watch wherein said smart watch provides one or more recommendations to the user and receives motion sensor data from a motion sensor for providing the predictable results pertaining to determining the heart rate, heart rate rhythm and/or the condition of a patient’s heart based on their activity level(s) and providing a responsive action to a patient based on the patient’s condition (e.g., Osorio, [0030], [0035]-[0036] & [0039]-[0042]).


Allowable Subject Matter
Claims 3-4 & 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed January 25, 2022, with respect to the rejection(s) of claim(s) 1, 7, 12-13, 15-17, 23-26 & 30 under Shumueli et al. have been fully considered and are persuasive.  

I.e. the argument states that Shumeuli is silent on providing “one or more recommendations to the user based on the PPG data and the ECG data.”

Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shumueli et al. (WO 2012/140559) in view of Osorio (US 2014/0275840).  Please see the above action.

Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive. The applicant argues that the primary reference, Shumueli et al., is silent on detecting, based on the PPG data and the ECG data, the presence of an arrhythmia.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Shumueli et al. discloses that the processor controls both the SPo2 and ECG measuring units and is further operative to perform SPo2 measurement while performing ECG measurement and identify a correlation between said measurements so as detect an irregular heart condition from the ECG and Spo2 measurement-correlation (e.g., pp. 4, para 2-4), therefore providing the claimed means of detecting on the PPG data and the ECG data, the presence of an arrhythmia.
Applicant’s arguments, filed January 25, 2022, with respect to the statutory type (35 U.S.C. 101) double patenting rejection have been fully considered and are persuasive and have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792